     Case 2:20-cv-01313-MWF-JC Document 9 Filed 03/12/20 Page 1 of 2 Page ID #:32



     MICHAEL N. FEUER, City Attorney
 1   KATHLEEN A. KENEALY, Chief Assistant City Attorney
 2   SCOTT MARCUS, Senior Assistant City Attorney
     GABRIEL S. DERMER, Supervising Assistant City Attorney
 3   FELIX LEBRON, Deputy City Attorney (SBN 232984)
     Business and Complex Litigation Division
 4   200 N. Main Street, Room 675
     Los Angeles, CA 90012
 5   Telephone: (213) 978-7559
 6
     Facsimile: (213) 978-7011
     felix.lebron@lacity.org
 7
     Attorneys for Defendants CITY OF LOS ANGELES and SEAN DINSE
 8
 9
                           UNITED STATES DISTRICT COURT
10
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
11
12   REX SCHELLENBERG, an individual         CASE NO.: 2:20-cv-01313-MWF-JC
13                                           [Assigned to the Hon. Michael W.
                             Plaintiff,      Fitzgerald]
14
         v.
15 THE CITY OF LOS ANGELES, a                STIPULATION TO EXTEND
                                             DEFENDANTS’ TIME TO RESPOND
16 municipal entity; LAPD SENIOR LEAD        TO INITIAL COMPLAINT BY NOT
   OFFICER SEAN DINSE, sued in his
17 individual capacity, DOES 1-10,           MORE THAN 30 DAYS (L.R. 8-3)
18
                                             Initial Complaint Served: Feb. 24, 2020
19                          Defendants.      (City), and Feb. 25, 2020 (Dinse)
20                                           Current Response Dates: Mar. 16, 2020
                                             (City) and Mar. 17, 2020 (Dinse)
21
                                             New Response Date: Apr. 15, 2020
22
23
24
25
26
27
28


        STIP. TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT (L.R. 8-3)
     Case 2:20-cv-01313-MWF-JC Document 9 Filed 03/12/20 Page 2 of 2 Page ID #:33




 1         Plaintiff Rex Schellenberg (“Plaintiff”) and Defendants City of Los Angeles and
 2   Sean Dinse (“Defendants”), by and through their respective counsel of record, stipulate to
 3   the following pursuant to Central District of California Local Rule (“L.R.”) 8-3:
 4         WHEREAS Plaintiffs effectuated service of the initial complaint (Dkt. No. 1) on
 5   the City on February 24, 2020, and the City’s response is due on March 16, 2020;
 6         WHEREAS Plaintiffs effectuated service of the initial complaint (Dkt. No. 1) on
 7   Dinse on February 25, 2020, and the Dinse’s response is due on March 17, 2020;
 8         WHEREAS Plaintiffs agreed to extend the Defendants’ time to respond to the
 9   complaint by 30 days to provide more time to investigate the complaint’s allegations;
10         THEREFORE, the Parties stipulate that the Defendants’ time to respond to the
11   initial complaint is extended from March 16-17, 2020 until April 15, 2020. (L.R. 8-3)
12         IT IS SO STIPULATED.
13   DATED: March 12, 2020              MICHAEL N. FEUER, CITY ATTORNEY
                                        KATHLEEN KENEALY, CH. ASST. CITY ATTORNEY
14
                                        SCOTT MARCUS, CH. CIVIL LITIGATION BRANCH,
15                                      GABRIEL S. DERMER, ASST. CITY ATTORNEY
16                                      FELIX LEBRON, DEPUTY CITY ATTORNEY

17
18                                      By:         /s/
                                              FELIX LEBRON
19                                            Deputy City Attorney
20                                            Attorney for Defendants
21                                            CITY OF LOS ANGELES and SEAN DINSE

22   DATED: March 12, 2020             LAW OFFICE OF CAROL A. SOBEL
23
24                                      By:         /s/
25                                            CAROL A. SOBEL
                                              Attorneys for Plaintiff REX SCHELLENBERG
26
27   All parties concur in the form and content of this filing and have authorized the use of
28   their electronic signatures for filing this document. (L.R. 5-4.3.4(a)(2)(i))

                                                   1

        STIP. TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT (L.R. 8-3)
